Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, “Design and Implementation of Dual-band Circular Polarization Square Patch Antenna for GPS and DMB”, IEEE 2006, pages 2653-2656.

    PNG
    media_image1.png
    471
    759
    media_image1.png
    Greyscale

Regarding claim 1, Kim discloses in Figures 1-2, an antenna, comprising: 
a substrate layer (FR4) having a first surface and an opposite second surface, the second surface having a metallization layer (Ground plane); 
a conductive layer (Patch) disposed on the first surface of the substrate layer (FR4); 
a slot (slot) formed in the conductive layer (Patch), the slot comprising a first part and a second part that are symmetric to each other about a diagonal of the conductive layer (patch); and 
at least one feed point on the conductive layer (Patch) and spaced from the slot by a predetermined distance, wherein the at least one feed point is positioned off horizontal, vertical, and diagonal center lines of the conductive layer (Patch).
	Regarding claims 2-5, as applied to claim 1, Kim discloses in Figure 1, 
where the first part and the second part of the slot have substantially rectangular shapes to form a first rectangle and a second rectangle;
wherein:  the first and second rectangles are substantially perpendicular to each other and connected to each other at a corner, and a portion of the conductive layer at the corner is cut to form a slot chamfer;
wherein two outer corners of the conductive layer are cut to form patch chamfers;
wherein the patch chamfers and the slot chamfer are disposed in parallel direction.
Regarding claims 10-11, as applied to claim 1, Kim discloses in Figure 1, 
wherein the shape, the length, and the position of the slot, and the position of the at least one feed point are selected such that the antenna is operated in non-dominant modes;
wherein at least one portion of the conductive layer is selectively removed to tune at least one of the two resonant frequencies;
Regarding claim 21, as applied to claim 1, Kim discloses in Figure 1, wherein a shape, a length, and a position of the slot and a position of the at least one feed point are selected such that the antenna provides dual resonance having two resonant frequencies defined by the selected shape, length, and position of the slot and the position of the at least one feed point.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 7-8, Kim discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the dielectric constant of the substrate layer is substantially equal to 37.
However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select a suitable value of the dielectric constant of the substrate layer to provide proper support for the antenna and optimize the radiation characteristic for the antenna. Therefore, to employ having the dielectric constant as claimed invention would have been obvious to person skill in the art.
Regarding claim 12, Kim discloses in Figure 1 and Abstract, wherein an orientation of the slot is selected such that the antenna provides circular polarization of reception GPS. Kim is silent on circular polarization being right hand circular polarization. However, such difference is not patentable. It is well known in the art that GPS signal is right hand circular polarization wave. One of such examples is the teaching of Duzdar et al (US 2006/0273961), par. 0033. It would have been obvious to one having ordinary skill in the art before the time the invention was made to include a right hand circular polarization in the antenna of Kim to receive GPS signal. Therefore, to employ having the right hand circular polarization as claimed invention would have been obvious to person skill in the art.
Regarding claims 18-19, Kim discloses in Figure 1, an apparatus, comprising: 
a patch antenna (Patch) configured to provide dual resonant frequencies, including a slot (slot) formed in a conductive layer of the antenna; and 
wherein the at least one feed point is positioned off horizontal, vertical, and diagonal center lines of the conductive layer;
wherein: the patch antenna (Patch) further comprises a slot chamfer formed at a corner of the slot and a pair of patch chamfers formed at two outer corners of the conductive layer.
Kim is silent on a receiver configured to process signals received from the antenna and provide positioning information. However, Kim discloses in Abstract, antenna with circular polarization for reception of GPS. It is common practice and well known in the art that in order to receive GPS wave, the antenna coupled with a receiver configured to process signals received from the antenna and provide positioning information. One of such examples is the teaching of Duzdar et al, par. 0024 and Fig. 4. Therefore, to employ having the receiver as claimed invention would have been obvious to person skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Osai (JP 2018207346) in view of Lee, “ANALYSIS AND DESIGN OF A CIRCULAR-POLARIZED NEARLYSQUARE-PATCH ANTENNA USING A CAVITY MODEL”, MICROWAVE AND OPTICAL TECHNOLOGY LETTERS / Vol. 46, No. 4, August 20 2005, pages 406-410.
Regarding claim 13, Osai discloses in Figures 1-2, an antenna, comprising: 
a substrate layer (3) having a first surface and an opposite second surface, the second surface having a metallization layer (1); 
a conductive layer (2) disposed on the first surface of the substrate layer (3); 
a slot (4) formed in the conductive layer (2), the slot comprising a first part and a second part that are symmetric to each other about a diagonal of the conductive layer (patch); and 
at least one feed point (5, 6) on the conductive layer (2) and spaced from the slot by a predetermined distance;
wherein the at least one feed point comprises two feed points (5, 6) that provide two orthogonal modes at each frequency at which the antenna is operated.
Osai does not disclose the at least one feed point positioned off horizontal, vertical, and diagonal center lines of the conductive layer.
Lee discloses in Figure 1c, page 407, circular polarization can be achieved by feed point positioned off horizontal, vertical, and diagonal center lines of the conductive layer.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feed point of Osai with the feed point as taught by Lee to achieve circular polarization for the antenna. Therefore, to employ having the feed point as claimed invention would have been obvious to person skill in the art. 
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fuchs (US 2012/0319922).
Regarding claim 14, Kim discloses every feature claim 1, wherein the first surface of the substrate layer has a square shape with a length in a range of 15-30 mm, and a thickness of the substrate layer is in a range of 2-8 mm.
Fuchs discloses in Figures 9-10 and par. 0046, line 18, wherein the first surface of the substrate layer (98) has a square shape with a length in a range of 15-30 mm, and a thickness of the substrate layer is in a range of 2-8 mm.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select a substrate layer having a length and thickness as taught by Fuchs to provide proper support for the antenna and optimize the radiation characteristic of the antenna. Therefore, to employ having the substrate layer as claimed invention would have been obvious to person skill in the art. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thiam et al (2015/0071137) in view of Kim.
Regarding claim 15, Thiam discloses in Figures 1-3, a device, comprising:
a housing (156, Fig. 3);
a printed circuit board (144, Fig. 1); and
an antenna (116) attached to the printed circuit board (144) and disposed inside the housing (156).
Thiam does not disclose the antenna according claim 1.
Kim discloses the antenna according claim 1.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Thiam with the antenna according to Kim to improve the wireless performance for the device. Therefore, to employ having the antenna as claimed invention would have been obvious to person skill in the art.
Regarding claims 16-17, as applied to claim 15, Thiam discloses in Figure 5 and par. 0038, further
comprising: an output connected to a coaxial cable that connects the device to another device (see par. 0038); at least one of a bandpass filter, an amplifier, a diplexer, or a combiner configured to process a signal received by the antenna (see Fig. 5).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845